Citation Nr: 1010144	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1955 to 
January 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In December 2009, the appellant and his spouse 
testified at a Board hearing at the RO.  

Please note this appeal has been advanced on the Board's 
docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for left ear hearing 
loss.  He argues that such disability was incurred during 
service as a result of his exposure to significant acoustic 
trauma.  Specifically, the appellant recalls that as a result 
of his involvement in a training exercise, his routine rifle 
qualification was delayed.  In order to satisfy Army 
regulations and schedules, he was required to both practice 
and qualify with the M-1 rifle on the same day.  He 
distinctly recalls firing his weapon from dawn to dusk that 
day, without hearing protection.  He recalls that his ears 
rang for two weeks afterwards.  In support of his claim, the 
appellant has submitted a June 1956 service record showing 
that he had qualified with the M1 Rifle.  

As a preliminary matter, the Board notes that the appellant's 
service medical and personnel records are unavailable.  The 
record documents efforts by the RO to obtain these records, 
or a reconstruction thereof, including multiple requests to 
the National Personnel Records Center (NPRC).  The NPRC, 
however, has unambiguously informed the RO that the 
appellant's service records are not available and that there 
are no alternative records.  

The record on appeal, however, does contain written 
statements from the appellant outlining the circumstances of 
his in-service noise exposure.  The record on appeal also 
contains a transcript of the appellant's December 2009 Board 
hearing, during which he testified regarding his in-service 
noise exposure and further testified that he had had no 
significant noise exposure since that time, having worked 
largely in an office environment.  

The Board had the opportunity to observe the demeanor of the 
appellant at his December 2009 hearing and found his 
statements regarding his in-service and post-service noise 
exposure to be wholly credible.  Cf. Caluza v. Brown, 7 Vet. 
App. 478, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996) (When determining whether lay evidence is 
satisfactory, the Board may consider internal consistency, 
facial plausibility, consistency with other evidence 
submitted on behalf of the claimant, and, if a hearing has 
been held, the demeanor of the witness); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The record on appeal also contains post-service clinical 
records, dated from April 1995 to May 2006.  These records 
include an April 2005 notation of impaired hearing in the 
left ear, although there is no indication that audiometric 
testing was performed.  See 38 C.F.R. § 3.385 (providing that 
impaired hearing will be considered to be a disability for VA 
compensation purposes only if audiometric testing shows that 
at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent).  

Given the evidence discussed above, including the credible 
testimony of the appellant, the Board finds that a VA medical 
examination is necessary in order to determine the nature and 
etiology of his impaired hearing in the left ear, to include 
obtaining an opinion as to whether such impaired hearing 
meets the criteria for a hearing loss disability set forth in 
38 C.F.R. § 3.385 (2009) and, if so, whether such disability 
is causally related to his exposure to acoustic trauma during 
active service.  38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of any 
current left ear hearing loss.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the appellant and reviewing the claims 
folder, the examiner should be requested 
to provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any current left 
ear hearing loss identified on 
examination is causally or etiologically 
related to the appellant's active service 
or any incident therein, including his 
credibly reported acoustic trauma.  

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If the claim remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


